Title: John Adams to Abigail Adams, 27 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 27. 1777
      
     
     Your Favours of Ap. 2 and Ap. 7. I have received.
     The inclosed Evening Post, will give you, some Idea, of the Humanity of the present Race of Brittons.—My Barber, whom I quote as often as ever I did any Authority, says “he has read Histories of Cruelty; and he has read Romances of Cruelty: But the Cruelty of the British exceeds all that he ever read.”
     For my own Part, I think We cannot dwell too much, on this Part of their Character, and Conduct. It is full of important Lessons. If the Facts only were known, in the Utmost Simplicity of Narration, they would strike every pious, and humane Bosom, in Great Britain with Horror. . . . Every Conscience in that Country is not callous nor every Heart hardened.
     The plainest Relation of Facts, would interest the Sympathy, and Compassion of all Europe in our Favour. And it would convince every American that a Nation, so great a Part of which is thus deeply depraved, can never be again trusted with Power over Us.
     I think that not only History should perform her Office, but Painting, Sculpture, Statuary, Medalling? and Poetry ought to assist in publishing to the World, and perpetuating to Posterity, the horrid deeds of our Enemies. It will shew the Persecution, We suffer, in defence of our Rights—it will shew the Fortitude, Patience, Perseverance and Magnanimity of Americans, in as strong a Light, as the Barbarity and Impiety of Britons, in this persecuting War. Surely, Impiety consists, in destroying with such hellish Barbarity, the rational Works of the Deity, as much as in blaspheming and defying his Majesty.
     If there is a moral Law: if there is a divine Law—and that there is every intelligent Creature is conscious—to trample on these Laws, to hold them in Contempt and Defyance; is the highest Exertion of Wickedness, and Impiety, that Mortals can be guilty of. The Author of human Nature, who gave it its Rights, will not see it ruined, and suffer its destroyers to escape with Impunity. Divine Vengeance will sometime or other, overtake the Alberts, the Phillips, and Georges—the Alvas, the Grislers and Howes, and vindicate the Wrongs of oppressed human Nature.
     I think that Medals in Gold, Silver and Copper ought to be struck in Commemoration of the shocking Cruelties, the brutal Barbarities and the diabolical Impieties of this War, and these should be contrasted with the Kindness, Tenderness, Humanity and Philanthropy, which have marked the Conduct of Americans towards their Prisoners.
     It is remarkable, that the Officers and Soldiers of our Enemies, are so totally depraved, so compleatly destitute of the Sentiments of Philanthropy in their own Hearts, that they cannot believe that such delicate Feelings can exist in any other, and therefore have constantly ascribed that Milk and Honey with which We have treated them to Fear, Cowardice, and conscious Weakness.—But in this they are mis­taken, and will discover their Mistake too late to answer any good Purpose for them.
    